DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, Sticksel et al. (US 10240946) teaches an angle sensor for detecting a rotational angle of a relative angular position having a magnet located inside the inserted lever.  The closest prior art fails to disclose a “rotary button removably mountable at a predefined first distance from said ferromagnetic plate on a first side of said plate, and rotatable about a virtual rotation axis substantially perpendicular to said plate, wherein the rotary button comprises a permanent magnet therein, said permanent magnet magnetised in a direction substantially perpendicular to said rotation axis; and a magnetic sensor device mounted at a predefined second distance from said ferromagnetic plate on a second side of said plate opposite the first side; wherein the magnetic sensor device comprises at least one magnetic sensor for measuring at least one magnetic field component of a magnetic field generated by said permanent magnet inside the rotary button, and is configured for determining an angular position of the rotary button based on said at least one magnetic field component, and/or wherein the magnetic sensor device comprises at least two magnetic sensors, and is configured for determining at least one magnetic field gradient of the magnetic field generated by said permanent magnet inside the rotary button, and is configured for determining an angular position of the rotary button based on said at least one magnetic field gradient” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALESA ALLGOOD/Primary Examiner, Art Unit 2868